Citation Nr: 1447123	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 10 percent for tendonitis of the right thumb.

5.  Entitlement to a rating in excess of 10 percent for tendonitis of the left thumb.

6.  Entitlement to a compensable rating for residuals of left eye trauma.

7.  Entitlement to a compensable rating for headaches.
			


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to April 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  An August 2007 rating decision denied service connection for bilateral hearing loss, and granted service connection for tendonitis of both thumbs and DJD of both knees.  A September 2007 rating decision granted service connection for residuals of left eye trauma.  In July 2013, the Board remanded these matters for additional development.  The Veteran has also disagreed with the 0 percent rating assigned by the RO for headaches.  

In November 2012, a video conference hearing was held before an Acting Veterans Law Judge who is no longer employed by the Board.  A June 2014 letter informed the Veteran of this fact and afforded him the opportunity for another hearing before a Veterans Law Judge who would decide his appeals.  In July 2014, the Veteran indicated he did not want another hearing.

The issue of entitlement to a compensable rating for headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required


FINDINGS OF FACT

1.  The Veteran is not shown to have a bilateral hearing loss disability in either ear.

2.  The Veteran's right knee DJD is manifested limitation of flexion to no less than 120 degrees; limitation of extension and/subluxation or instability are not shown.

3.  The Veteran's left knee arthritis is manifested by limitation of flexion to no less than 100 degrees; there is no limitation of extension or subluxation or instability.

4.  Tendonitis of the right thumb is manifested by weakness, with a no more than one centimeter gap between the thumb and median palmar surface.

5.  Tendonitis of the left thumb is manifested by weakness, with a no more than one centimeter gap between the thumb and median palmar surface.

6.  Corrected visual acuity in the Veteran's left eye is 20/40 or better.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A rating in excess of 10 percent for right knee DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261 (2014).

3.  A rating in excess of 10 percent for left knee DJD is not warranted.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Codes 5003, 5260, 5261 (2014).

4.  A rating in excess of 10 percent for tendonitis of the right thumb is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Code 5228 (2014).

5.  A rating in excess of 10 percent for tendonitis of the left thumb is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Code 5228 (2014).

6.  A compensable rating for residuals of left eye trauma is not warranted.  8 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 4.84a, Code 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in August 2006, the VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The appeal was most recently readjudicated in an April 2014 supplemental statement of the case (SSOC).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An audiogram on a September 1990 periodic examination shows that puretone thresholds, in decibels, in the right ear were 5, 5, 5, 0 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 5, 5, 5, 0 and 0.  The Veteran was seen in April 2006 for a comprehensive medical evaluation for purposes of a retirement examination.  No ear symptoms were reported.  

The discharge certificate shows the Veteran's primary specialty was supply management craftsman.

On VA general medical examination in October 2006, the Veteran reported intermittent pain in each knee and weakness of the thumbs.  It was noted he was left-handed.  An examination found his gait was normal, and he was not using any assistive devices.  He had normal vibratory sense of each thumb.  He had 4/5 muscle strength when trying to flex each thumb against force.  Flexion of the metacarpophalangeal joint was 0-90 degrees, bilaterally; hyperextension 0-30 degrees, bilaterally; flexion of the distal interphalangeal joint was 0-100 degrees, bilaterally, and flexion of the proximal interphalangeal joint was 0 to 80 degrees, bilaterally.  All movements were without pain, and repetitive motion testing did not produce any additional pain, change in range of motion, fatigability, weakness or incoordination.  There was no objective evidence of pain during the examination.  He was able to fully oppose each fingertip to the thumb tip, touching each fingertip to the thumb tip bilaterally.  He was able to fully oppose all the fingertips of the index, middle, little and ring fingers of the hand to the median palmar crease, touching the palm of the hand.  He was unable to touch the palm of each hand with the thumb tip, leaving a gap of 1 centimeter between the tip of the thumb and the median palmar crease.  

There was no edema, erythema, joint effusion or joint laxity of either knee.  There was no heat to touch.  There was tenderness to palpation at the joint line on the lateral aspect of each knee.  Lachman's sign was negative, bilaterally.  Range of motion of each knee was from 0 to 140 degrees.  There was pain at 140 degrees in each knee.  There were no palpable clunks or crepitus under either patella.  Repetitive motion testing did not produce any additional pain, change in range of motion, fatigability, weakness or incoordination.  There was no objective evidence of pain, but the Veteran offered a verbal complaint as noted above.  X-rays revealed degenerative joint disease of both knees.  The impressions were degenerative joint disease of each knee with residual pain, and chronic tendinitis of the thumbs with residual weakness.  

On VA examination of the eyes in October 2006, the Veteran reported blurriness in the left eye.  He said he had no pain or discomfort.  Uncorrected far vision in the left eye was 20/60.  Corrected visual acuity was not recorded.  Near vision in the left eye was 20/20.  Uncorrected visual acuity in the right eye was 20/20 for near and far.  The impression was trauma to the left eye with decreased distant visual acuity.  

On January 2006 VA audiological evaluation, the Veteran stated he was not hearing as well for the past five years, and that this seemed to come on gradually.  He said he was exposed to aircraft noise on the flight line when he was in service.  An audiogram showed that puretone thresholds, in decibels, in each ear were 10, 10, 10, 5 and 10, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The Veteran was found to have normal hearing in each ear.  It was noted he that had a mild hearing loss at 8,000 Hertz in the left ear.  

On VA eyes examination in September 2007, the Veteran reported decreased vision in the left eye.  He stated the left eye felt numb at times.  Corrected visual acuity in the left eye was 20/25 far and 20/20 near.  Corrected visual acuity in the right eye was 20/25, far, and 20/20 near.  The impression was left eye trauma, with decreased visual acuity, mild.

Service department records show the Veteran was seen in November 2006.  He did not have any visual complaints.  A slit lamp examination of the left eye, to include the cornea, was normal.  Visual acuity was 20/15 in each eye.  The assessments were peripheral retinal degeneration lattice of both eyes, refractive error, myopia, and astigmatism.  

The Veteran was seen in a private facility in September 2011 and stated his left knee was bothering him.  No findings concerning the knee were recorded, and the assessment was pain in the joint involving the lower leg.  In October 2012, he reported he had near vision issues.  The assessment was disturbance of vision.

On VA examination of the knees in September 2013, the Veteran reported he was receiving cortisone injections in his knees.  Range of motion of the right knee was from 0 to 130 degrees, with pain at 130 degrees.  In the left knee, range of motion was from 0 to 135 degrees, with pain at 135 degrees.  Following repetitive use testing, range of motion was from 0 to 120 degrees in the right knee, and from 0 to 125 degrees in the left knee.  It was noted that the Veteran had less movement than normal, excess fatigability and pain on movement in each knee following repetitive use testing.  There was tenderness to palpation bilaterally.  Muscle strength testing was 5/5 in each knee.  Stability tests were normal bilaterally.  There was no patellar subluxation or dislocation.  

On VA examination of the hands in September 2013, the Veteran denied receiving any treatment for this thumbs.  He stated that lifting and gripping caused thumb pain.  There was no limitation of motion of the thumbs, or evidence of painful motion, to include following repetitive use testing.  There was no gap between the thumb pad and the fingers post repetitive testing.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  The Veteran did not have any functional loss or impairment of the thumbs.  There was tenderness to palpation.  Hand grip was 5/5 bilaterally.  The diagnosis was DJD of the thumbs.  The examiner stated the Veteran's bilateral knee or thumb disabilities had no effect on his ability to perform any occupation and did not have any effect on his daily life.

On January 2014 VA audiological examination in January 2014, puretone thresholds, in decibels, in each ear were 10, 10, 10, 10 and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  It was concluded the Veteran had normal hearing in each ear.

On January 2014 VA examination of the knees, the Veteran reported he received steroid injections.  Range of motion was 0 to 120 degrees, with pain at 120 degrees in the right knee and from 0 to 100 degrees in the left knee, with pain at 100 degrees.  Following repetitive use testing, range of motion in the right knee was to 115 degrees, and to 90 degrees in the left knee.  It was noted the Veteran had less movement than normal, excess fatigability and pain on movement following repetitive use testing.  There was no tenderness to palpation.  Muscle strength testing was 5/5 bilaterally.  Joint stability tests were normal.  There was no patellar subluxation or dislocation.  The diagnosis was bilateral patellofemoral syndrome.  The examiner stated the Veteran's bilateral knee disability did not impact on his ability to work.  

On January 2014 VA examination of the hands, the Veteran reported that gripping and lifting caused pain in his thumbs.  There was no limitation of motion or evidence of painful motion of either thumb.  He was able to perform repetitive use testing and there was no additional limitation of motion.  There was no gap between the thumb pad and the fingers, or between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post test in either hand.  The Veteran did not have any functional loss of impairment of the thumbs.  Muscle strength testing was 4/5 bilaterally.  The diagnosis was bilateral degenerative joint disease of the thumbs.  The examiner stated the Veteran's bilateral thumb condition did not impact his ability to work.

On January 2014 VA examination of the eyes, the Veteran reported his injury healed, but at times he felt as if something is still in the eye.  Corrected visual acuity was 20/40 or better in each eye for both distant and near vision.  There was a small scar of the left peripheral cornea.  No other abnormalities of the left eye were noted.  The Veteran did not have a visual field loss.  It was noted the Veteran's corneal scar was not visible with the natural eye and was only visible with a microscope.  The diagnosis was left eye trauma with residual corneal peripheral scar.  The examiner stated the corneal scar was the residual of the left eye corneal abrasion, and there was no decrease in visual acuity or other visual impairment.  She also indicated that once the cornea was abraded, the surface area healed, but would leave a resultant scar. 

Private medical records associated with the Veteran's electronic records show the Veteran was seen in November 2012.  It was noted on examination of the cornea that the epithelium was intact without stain.  Corrected visual acuity in the left eye was 20/25 and 20/20 in the right eye.  The Veteran was seen for bilateral knee pain in December 2012.  An examination revealed tenderness along the proximal tibia, patellofemoral joint and the adjoining line bilaterally.  There was no effusion or crepitus.  Range of motion was from 0-130 degrees, bilaterally.  Strength testing was 5/5.  Sensation was intact.  McMurray, anterior drawer, Lachlan's and valgus and varus stress tests tests were negative.  The impression was bilateral osteoarthritis of the knees.  The Veteran received steroid injections.  He again complained of bilateral knee pain in May 2014.  He described the knee pain as moderate, 4/10, intermittent and aching.  He also reported stiffness, swelling, limitation of motion and difficulty walking.  Examination revealed bilateral tenderness along the proximal tibia and adjoin joint line.  There was no effusion or crepitus.  Range of motion was 0 to 130 degrees bilaterally.  Strength testing was 5/5.  Sensation was intact and reflexes were normal and symmetrical.  McMurray, anterior drawer, Lachman and valgus and varus stress tests were negative.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts service connection is warranted for bilateral hearing loss which he claims is due to noise exposure in service.  He states he worked on the flight line and was subjected to engine noise.  

Audiograms in January 2006 and January 2014 showed the Veteran's hearing was within normal limits in each ear.  An elevated puretone threshold at 8,000 hertz in one ear does not demonstrate a hearing loss disability under 38 C.F.R. § 3.385.  Simply stated, the Veteran does not currently have a hearing loss disability in either ear.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As noted above, whether or not there is a hearing loss disability is established by  official audiometry being compared to the criteria in 38 C.F.R. § 3.385.  No audiometry examination has found the Veteran to have a hearing loss disability as defined therein.

The preponderance of the evidence is against a finding that the Veteran has a hearing loss disability.  Hence, he has not presented a valid claim of service connection for such disability, and the appeal seeking service connection for bilateral hearing loss must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for such rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Degenerative joint disease of each knee

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 U.S.C.A. § 4.71a, Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 5 degrees, a noncompensable will be assigned.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran has had three VA examinations during the pendency of this claim.  While the October 2006 examination found he had full range of motion (albeit with pain) in each knee, subsequent VA examinations found slight limitation of flexion, bilaterally.  However, the limitation was not to a compensable degree.  Clearly, the Veteran's 10 percent rating for DJD of each knee is based on X-ray evidence of arthritis and painful motion.  The subsequent VA examinations of the knees, and the May 2014 private treatment report all show a slight decrease in motion of each knee.  Such limitation of motion likewise is not to a compensable degree.  

The January 2014 VA examination shows the Veteran had additional limitation of motion and pain on movement in each knee following repetitive use testing.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) would warrant a higher rating for the Veteran's bilateral knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  Under the circumstances of this case, the Board finds that any pain the Veteran experiences is contemplated in the evaluation that has been assigned for degenerative joint disease of each knee. 

The VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  The record demonstrates the Veteran has noncompensable limitation of flexion and no limitation of extension of either knee.  

In addition, subluxation or instability of either knee has not been shown.  Thus, entitlement to a separate evaluation for such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for either knee.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for degenerative joint disease of either knee.

	Tendinitis of each thumb

A 10 percent rating may be assigned for limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating may be assigned for limitation of motion of a major or minor thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Code 5228.

The October 2006 VA examination demonstrated the Veteran had a one centimeter gap between the tip of the thumb and the median palmar crease bilaterally.  This is consistent with the 10 percent ratings assigned for tendonitis of each thumb.  The September 2013 and January 2014 VA examinations found no such gap.  These VA examinations show there was no limitation of motion or painful motion of either thumb.  Following the September 2013 VA examination, the examiner stated the Veteran did not have any functional loss or impairment due to the thumb disability.  Since the evidence fails to demonstrate the Veteran has a gap between the thumb pad and the fingers of more than two inches, there is no basis on which a rating in excess of 10 percent may be assigned for tendonitis of either thumb. 

The Veteran is competent to report symptoms he experiences, to include pain and weakness, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for either thumb.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for tendonitis of either thumb.

	Left eye 

Initially, the Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  In this case, the Veteran's claim of service connection for his left eye disability was received in June 2006.  Accordingly, the amended regulations do not apply. 

The Board also notes that 38 C.F.R. § 3.383, was amended effective March 18, 2009, and that the new rule applies to applications for benefits such as this one that were filed with VA before December 26, 2007, and were pending before VA on December 26, 2007.  See 74 Fed. Reg. 11481 (March 18, 2009).  Under 38 C.F.R. § 3.383(a), compensation is payable for combined service-connected and nonservice-connected eye disabilities only when there is impairment of vision in each eye that is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less.  Here, only left eye disability is service-connected and right eye visual acuity is not 20/200 or less, nor is there evidence of peripheral field of vision limiterd to 20 degrees or less.  .

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2014). 

Uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina and unhealed injuries of the eyes are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuation of active pathology.  The minimum rating during active pathology is 10 percent.  Code 6009.

An unhealed injury of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Code 6009 (2008).  Notably here, the Veteran's left eye injury has been found to have healed.

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. §  4.79 (2014).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Codes 6078, 6079 (2008); 38 C.F.R. § 4.79, Code 6066 (2013).

A 0 percent rating is warranted when vision in one eye is 20/40 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Code 6079 (2008);

The Veteran has been granted service connection only for residuals of a trauma to the left eye, rated 0 percent.  The visual acuity in his nonservice-connected right eye has, at all times, during the relevant time period, been 20/40 or better.  The only instance in which the visual acuity in the service-connected left eye was not better than 20/40 was on the October 2006 VA examination.  At that time, uncorrected (rather than corrected) distant vision was 20/60 ( corrected visual acuity was not reported then).  The September 2007 and January 2014 VA eye examinations found the Veteran's left eye visual acuity was 20/40 or better.  

The Veteran is competent to report symptoms he experiences, to include diminished visual acuity, and the Board finds him to be credible.  However, his own reports do not identify pathology or impairment that meets the schedular criteria for a compensable rating for residuals of eye trauma.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of a trauma to the left eye.

Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with degenerative joint disease of the knees, tendonitis of the thumbs and residuals of a trauma to the left eye are encompassed by the schedular criteria for the ratings that have been assigned.  He has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, here there has been no finding or specific allegation of impairment not captured by the individual ratings assigned.  


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

The appeals seeking increased ratings for DJD of each knee, chronic tendonitis of each thumb, and residuals of trauma to the left eye are denied.


REMAND

The Board granted service connection for headaches in its July 2013 decision.  The AOJ implemented this determination in a July 2013 rating decision, and assigned a 0 percent rating for headaches, effective May 1, 2006.  The Veteran submitted a notice of disagreement with the rating later in July 2013.  A SOC has not been issued.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, this claim will be before the Board only if the Veteran timely perfects an appeal in the manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

The AOJ should also issue an appropriate SOC addressing the claim seeking a compensable rating for headaches.  The appellant and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

The appellant has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


